fjjl irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-493 we sent a copy ofthis letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter rev catalog number fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend w x y z dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test under sec_501 c of the code no for the reasons stated below do you meet the operational_test under sec_501 c of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on date x you attest that you were incorporated on date yin state z you also attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 c that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 c and that your organizing document contains the provisions required by sec_508 or that your organizing document does not need to include the provisions required by sec_508 because you rely on the operation of state law in your particular state to meet the requirements of sec_508 you attest that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 c specifically you attest you will refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 h election not normally make expenditures in excess of expenditure limitations outlined in sec_501 h not provide commercial-type_insurance as a substantial part of your activities during our review of your application detailed information was requested supplemental to the above attestations this information shows that you were formed as a not for profit mutual benefit corporation on date yin the state of z you were formed to create a support system for members specifically you provide funds to members or their registered family members who have lost a family_member funds are intended to be used for the cost of funeral_expenses members pay a registration fee of approximately dollar_figure and are expected to pay a fee of approximately dollar_figure per death of an active member or registered family_member your board_of directors provides details to members regarding the deceased individuals and present funds to the registered beneficiary within twenty-four hours of the incident members participate in comforting grieving families you explain in thew community mutual benefit associations are a common way to provide assistance when the unexpected happens you explain within the immigrant community many individuals have little to no information regarding life_insurance or saving money you indicate you formed a support system that lessens the burden of government and provides relief to the poor and underprivileged law sec_501 c of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a states that in order to qualify under sec_501 c of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 c sec_1 c -1 c states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 provides that the term 'charitable' is used in sec_501 of the code in its generally accepted legal sense and includes the lessening of the burdens of government revrul_67_367 c b describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 c of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 c of the code because it served a private rather than public interest revrul_76_205 1976_1_cb_154 describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 c of the code in revrul_85_2 1985_1_cb_178 an organization that provides legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and is described in sec_501 c of the code the service stated the determination of whether an organization's activities lessen the burdens of government involves two tests it is necessary to determine whether the governmental_unit considers to be its burden the activities must actually lessen such burden of the government letter rev catalog number 47630w in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 c regardless of the number or importance of any other exempt purposes application of law sec_1 c -1 a provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test your organizational document does not limit your purpose to one that is exclusively exempt in nature as required by sec_1_501_c_3_-1 rather you are formed as a not for profit mutual benefit corporation as a result you do not satisfy the organizational_test requirement to be recognized as exempt under sec_501 c of the code and are not as described in sec_501 c of the code operational_test you conduct an activity that provides direct benefits to members and private individuals that is more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes sec_1_501_c_3_-1 as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 c of the code and are not as described in sec_501 c of the code you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members rather than benefit the public the organization in this revenue_ruling made predetermined payments to preselected individuals at a predetermined time you are providing a set_aside amount of funds payable much like an insurance_policy to your members in the event of a family death there is not charitable intent to the payments qualification or review to determine need - the payments are automatic the payment of these types of benefits to pre-selected specifically named individuals serves a private interest rather than a public interest sec_1 c -1 d ii states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the group of parents in revrul_67_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death_benefits to members the payment of these benefits serves private rather than a public interest sec_1 c -1 d ii states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you are distinguished from the organization described in revrul_76_205 because you are not letter rev catalog number 47630w operated exclusively for exempt purposes a substantial portion of your activities consists of providing death_benefits to your members the payment of these benefits serves private rather than a public interest and are not in furtherance of one or more exempt purposes although you claim to lessen the burdens of government there is no evidence of any involvement of any governmental_unit in addition there is no objective manifestation that a governmental_unit considers your activities to be its burden or that your activities actually lessen that burden see revrul_85_2 and sec_1_501_c_3_-1 the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 c no matter the number or importance of truly exempt purposes despite the other qualifying activities that you conduct the activity of providing benefits to your members in the event of a family death is serving private non-exempt purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 c of the code you are not operated exclusively for a c purpose you further the interests of your members which serves private interests therefore you do not qualify for exemption under sec_501 c of the code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
